Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/22 and 09/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48544) on 06/15/22.

The application has been amended as follows: 

1. (Currently Amended) An information processing apparatus comprising: 
a control unit configured to perform tilt control for tilting an image capturing element with respect to a plane perpendicular to an optical axis of an image capturing optical system about a rotation axis, and perform focus control for moving a focus lens in a direction of the optical axis; 
a setting unit configured to set a target region in a captured image obtained by an image capturing unit; and 
a determining unit configured to determine, based on a position corresponding to a position of the rotation axis in the image and a position of the target region in the image, a correction amount of a position of the focus lens, 
wherein the control unit moves the focus lens based on the correction amount.



4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit”, “a setting unit”, “a determining unit”, “a deciding unit”, “an adjusting unit”, in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a control unit”, “a setting unit”, “a determining unit”, “a deciding unit”, “an adjusting unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a control unit”, “a setting unit”, “a determining unit”, “a deciding unit”, “an adjusting unit”, coupled with functional language “configured to perform tilt control”, “configured to set a target region”, “configured to determine”, “configured to decide”, “configured to adjust”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a control unit”, “a setting unit”, “a determining unit”, “a deciding unit”, “an adjusting unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 6-8, 10 and 13 and their corresponding descriptions in the specification (Paragraphs 0078, 0080; Figures 6-8, 10 and 13 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





5.) Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An information processing apparatus comprising: 
a control unit configured to perform tilt control for tilting an image capturing element with respect to a plane perpendicular to an optical axis of an image capturing optical system about a rotation axis, and 
a determining unit configured to determine, based on a position corresponding to a position of the rotation axis in the image and a position of the target region in the image, a correction amount of a position of the focus lens, 
wherein the control unit moves the focus lens based on the correction amount.”

Dependent Claims 2-17 are also allowed due to their dependence on allowed independent claim 1. 


With regard to independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An information processing method comprising: 
performing tilt control for tilting an image capturing element with respect to a plane perpendicular to an optical axis of an image capturing optical system about a rotation axis, and 
determining, based on a position corresponding to a position of the rotation axis in the image and a position of the target region in the image, a correction amount of a position of the focus lens, 
wherein the focus lens is moved based on the correction amount.”

Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program that, when executed by a computer, causes the computer to perform a method, the method comprising: 
performing tilt control for tilting an image capturing element with respect to a plane perpendicular to an optical axis of an image capturing optical system about a rotation axis, and 
determining, based on a position corresponding to a position of the rotation axis in the image and a position of the target region in the image, a correction amount of a position of the focus lens, 
wherein the focus lens is moved based on the correction amount.”

The following are the closest prior-art of record:

Nagano (US Pub No.: 2019/0199912A1) disclose a lens apparatus includes: an imaging optical system including lenses; a focus position change unit changing a position of a focal plane by changing a focus position based on driving of at least one of the lenses; an operation unit operating the driving of the at least one of the lenses by the focus position change unit; an operation amount detection unit detecting an operation amount of the operation unit; a tilt driving unit changing a tilt of the focal plane by driving the imaging optical system; and a tilt amount detection unit detecting a tilt amount that is a drive direction and a drive amount of the imaging optical system by the tilt driving unit.

Kobayashi et al. (US Pub No.: 2020/0177820A1) disclose a control apparatus includes an angle control unit configured to change an angle between an imaging plane of an image sensor and a plane orthogonal to an optical axis of an imaging lens, an acquisition unit configured to acquire positional information of a specific area of an image, and a management unit configured to change the positional information based on the angle.

Osawa (US Pub No.: 2020/0177817A1) discloses an imaging apparatus that includes: a focus controller configured to adjust focus by driving a lens; a relative tilt angle controller configured to incline a focus surface by controlling a relative tilt angle of the lens to an image sensor; and an acquisition unit configured to acquire an installation angle of the imaging apparatus based on a relative tilt angle and a distance from a standard surface on the focus surface inclined in accordance with the standard surface. The acquisition unit acquires a relative tilt angle when the focus surface is inclined in accordance with a height of a subject based on the installation angle and a distance between the standard surface and height information of the subject, and outputs the relative tiIt angle to the relative tilt angle controller.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697